 Exhibit 10.1

 

AMENDMENT TO THE

GLOBAL SERVICE AGREEMENT

 

This Amendment to the Global Service Agreement (the “Original Agreement”) dated
May 24, 2017 between Nukkleus Limited, a private limited Bermuda company
(“Nukk”) and FML Malta, Ltd., a limited liability company organized under the
laws of Malta (“FML”) is entered this 17th day of October 2017 with an effective
date of October 1, 2017. All defined terms not defined herein shall have the
meaning as set forth in the Original Agreement.

 

 

1.The Parties hereby agree that Section 28 of the Original Agreement shall be
amended and restated as follows:

 

Commencing October 1, 2017, FML shall compensate Nukk at a rate of USD$1,600,000
per month (the “Rates”). The Rates are subject to change with reasonable notice
depending upon the type of business and Support required at that particular
time, but, in no event shall the total charge be less than the agreed upon rate
per month for the first three years, unless otherwise agreed to in writing. The
compensation shall be paid to Nukk, in arrears daily, with final adjustment no
later than the 25th of each consecutive month.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
above written.

 



  Nukkleus Limited   FML Malta, Ltd.               By: /s/Emil Assentato   By:
/s/ Joseph Botkier                         Name and title:   Name and title:    
          Emil Assentato   Joseph Botkier     Director/CEO   Director          
 









 

 